Title: To George Washington from the Massachusetts Masons, 27 December 1792
From: Massachusetts Masons
To: Washington, George


An Address of the Grand Lodge of Free and Accepted Masons for the Commonwealth of Massachusetts, To their Honored and Illustrious Brother, GEORGE WASHINGTON.
Boston December 27 A.D. 1792
Whilst the Historian is describing the career of your glory, and the inhabitants of an extensive Empire are made happy in your unexampled exertions: Whilst some celebrate the Hero so distinguished in liberating United America; and others the Patriot, who presides over her Councils; a Band of Brothers having always joined the acclamations of their Countrymen, now testify their respect for those milder virtues which have ever graced the Man.
Taught by the precepts of our Society, that all its Members stand upon a level, we venture to assume this station, and to approach you with that Freedom which diminishes our Diffidence without lessening our Respect.
Desirous to enlarge the boundaries of Social happiness, and to vindicate the Ceremonies of their Institution, this Grand Lodge have published a “Book of Constitutions,” (& a copy for your acceptance accompanies this;) which by discovering the principles

that actuate, will speak the Eulogy of the Society; though they fervently wish the conduct of its Members, may prove its higher commendation.
Convinced of his attachment to its cause, & readiness to encourage its benevolent designs; they have taken the liberty to dedicate this work to one, the qualities of whose heart, and the actions of whose life have contributed to improve personal virtue, and extend throughout the World, the most endearing Cordialities: & they humbly hope he will pardon this Freedom, and accept the tribute of their esteem and homage.
May the Supreme Architect of the Universe protect and bless you, give you length of days, & increase of Felicity in this World and then receive you to the harmonious and exalted Society in Heaven.

          
            
            John Cutler
            Grand Master.
          
          
            Josiah Bartlett.
            Mungo Mackay
            Grand Wardens.
          
        
